UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (99.2%) (a) Shares Value Aerospace and defense (1.0%) Airbus Group NV (France) 3,581 $224,779 AviChina Industry & Technology Co., Ltd. (China) 380,000 271,854 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 17,666 564,962 Auto components (0.5%) Faurecia (France) 8,448 269,048 Automobiles (2.0%) Daimler AG (Registered Shares) (Germany) 2,989 229,254 Renault SA (France) 1,767 127,542 Toyota Motor Corp. (Japan) 11,400 669,943 Banks (9.0%) Bank of Ireland (Ireland) (NON) 1,094,396 428,715 Bank of Yokohama, Ltd. (The) (Japan) 33,000 181,654 Barclays PLC (United Kingdom) 59,200 218,087 Credicorp, Ltd. (Peru) (S) 2,000 306,780 Dubai Islamic Bank PJSC (United Arab Emirates) 220,748 496,414 Grupo Financiero Banorte SAB de CV (Mexico) 55,100 352,865 ING Groep NV GDR (Netherlands) (NON) 40,099 570,360 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) (F) (RES) (NON) 8,005 166,034 Natixis (France) 68,096 468,364 Societe Generale SA (France) 5,241 266,393 Sumitomo Mitsui Financial Group, Inc. (Japan) 11,800 481,530 TSB Banking Group PLC (United Kingdom) (NON) (S) 51,311 230,146 UniCredit SpA (Italy) 49,923 390,948 Beverages (2.1%) Anheuser-Busch InBev NV (Belgium) 9,679 1,073,687 Biotechnology (2.7%) Celgene Corp. (NON) 3,000 284,340 China Biologic Products, Inc. (China) (NON) 3,900 210,444 Gilead Sciences, Inc. (NON) 3,000 319,350 Grifols SA ADR (Spain) 15,080 529,760 Building products (1.7%) Assa Abloy AB Class B (Sweden) 10,978 562,963 Daikin Industries, Ltd. (Japan) 4,500 279,263 Capital markets (1.1%) KKR & Co. LP 13,527 301,652 UBS AG (Switzerland) 15,244 264,485 Chemicals (3.0%) Croda International PLC (United Kingdom) 6,003 199,060 Monsanto Co. 3,600 405,036 Solvay SA (Belgium) 3,043 466,513 Symrise AG (Germany) 6,685 355,358 Tronox, Ltd. Class A 3,700 96,385 Commercial services and supplies (1.9%) Regus PLC (United Kingdom) 210,604 578,509 Tyco International, Ltd. 7,900 352,103 Communications equipment (0.6%) Alcatel-Lucent (France) (NON) 104,010 321,214 Construction and engineering (3.1%) China WindPower Group, Ltd. (China) (NON) 2,700,000 214,485 Mota-Engil SGPS SA (Portugal) 88,488 566,058 Surya Semesta Internusa Tbk PT (Indonesia) 5,339,400 324,366 Taisei Corp. (Japan) 36,000 203,333 Veidekke ASA (Norway) 27,236 274,095 Diversified consumer services (1.7%) Affinity Education Group, Ltd. (Australia) (NON) 86,036 98,332 G8 Education, Ltd. (Australia) 85,626 383,028 New Oriental Education & Technology Group, Inc. ADR (China) (S) 16,800 389,760 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 122,660 765,168 Eurazeo SA (France) 2,613 188,012 Diversified telecommunication services (2.2%) Com Hem Holding AB (Sweden) (NON) 35,133 255,973 Telecom Italia SpA RSP (Italy) 366,210 324,560 Ziggo NV (Netherlands) (NON) 11,195 522,667 Electrical equipment (0.5%) Alstom SA (France) (NON) 7,390 252,385 Electronic equipment, instruments, and components (0.4%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 9,500 213,655 Energy equipment and services (1.4%) Ezion Holdings, Ltd. (Singapore) 305,160 433,149 Halliburton Co. 3,900 251,589 Food and staples retail (0.7%) Lenta, Ltd. 144A GDR (Russia) (NON) 23,495 250,692 Puregold Price Club, Inc. (Philippines) 143,200 110,619 Food products (4.6%) Associated British Foods PLC (United Kingdom) 13,704 593,688 Kerry Group PLC Class A (Ireland) 8,496 599,100 Nestle SA (Switzerland) 9,698 711,345 Ulker Biskuvi Sanayi AS (Turkey) 29,248 194,100 WH Group, Ltd. 144A (Hong Kong) (NON) 275,327 226,223 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 92,000 517,485 Health-care equipment and supplies (0.5%) Sartorius AG (Preference) (Germany) 2,162 243,704 Health-care providers and services (0.5%) China Pioneer Pharma Holdings, Ltd. (China) 288,000 227,239 Hotels, restaurants, and leisure (4.0%) Compass Group PLC (United Kingdom) 46,474 750,592 Dalata Hotel Group PLC (Ireland) (NON) 46,772 178,988 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 9,500 249,755 Thomas Cook Group PLC (United Kingdom) (NON) 249,384 477,793 TUI Travel PLC (United Kingdom) 54,448 341,976 Household durables (3.7%) Coway Co., Ltd. (South Korea) 4,163 331,472 Panasonic Corp. (Japan) 37,886 451,037 Persimmon PLC (United Kingdom) 10,536 226,453 Skyworth Digital Holdings, Ltd. (China) 536,000 278,246 Sony Corp. (Japan) 31,800 573,019 Household products (1.1%) Henkel AG & Co. KGaA (Preference) (Germany) 5,645 563,695 Independent power and renewable electricity producers (1.3%) Beijing Jingneng Clean Energy Co., Ltd. (China) 448,000 192,249 China Power New Energy Development Co., Ltd. (China) (NON) 3,080,000 195,453 China Resources Power Holdings Co., Ltd. (China) 92,000 248,435 Industrial conglomerates (2.4%) Rheinmetall AG (Germany) 3,016 144,647 Siemens AG (Germany) 4,761 567,447 Toshiba Corp. (Japan) 111,000 514,784 Insurance (5.1%) Admiral Group PLC (United Kingdom) 7,157 148,372 AIA Group, Ltd. (Hong Kong) 195,400 1,008,453 Prudential PLC (United Kingdom) 46,844 1,040,442 St James's Place PLC (United Kingdom) 31,868 374,728 Internet and catalog retail (0.7%) Bigfoot GmbH (acquired 8/2/13, cost $65,942) (Private) (Brazil) (F) (RES) (NON) 3 40,770 Ctrip.com International, Ltd. ADR (China) (NON) 2,500 141,900 Zalando SE (acquired 9/30/13, cost $134,524) (Private) (Germany) (F) (RES) (NON) 5,610 137,109 Zalando SE (Germany) (NON) 1,123 30,496 Internet software and services (2.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 5,531 491,429 Google, Inc. Class C (NON) 414 239,027 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 2,100 141,687 Tencent Holdings, Ltd. (China) 14,500 215,848 Yandex NV Class A (Russia) (NON) 9,121 253,518 IT Services (0.4%) Wirecard AG (Germany) 5,427 200,483 Machinery (1.1%) Daifuku Co., Ltd. (Japan) 18,600 218,913 JTEKT Corp (Japan) 13,300 222,737 Mota-Engil Africa (Rights) (Portugal) (F) (NON) 81,966 89,137 Media (3.4%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 23,375 355,539 Mediaset SpA (Italy) (NON) 50,465 193,069 Numericable Group SA (France) (NON) (S) 3,426 182,784 Quebecor, Inc. Class B (Canada) (S) 13,800 346,740 Rightmove PLC (United Kingdom) 5,277 182,926 WPP PLC (United Kingdom) 23,694 473,930 Metals and mining (1.3%) BHP Billiton, Ltd. (Australia) 10,437 307,092 voestalpine AG (Austria) 4,810 190,105 Yamato Kogyo Co., Ltd. (Japan) 4,800 160,641 Multi-utilities (0.6%) Veolia Environnement SA (France) 15,790 277,136 Multiline retail (0.5%) Mitra Adiperkasa Tbk PT (Indonesia) 587,000 265,006 Oil, gas, and consumable fuels (3.1%) BG Group PLC (United Kingdom) 13,609 250,334 EnCana Corp. (Canada) 12,500 265,414 Gaztransport Et Technigaz SA (France) 3,396 200,889 Genel Energy PLC (United Kingdom) (NON) 26,022 351,925 Origin Energy, Ltd. (Australia) 19,052 248,845 Royal Dutch Shell PLC Class A (United Kingdom) 6,935 264,516 Pharmaceuticals (8.9%) Actavis PLC (NON) 2,200 530,816 Astellas Pharma, Inc. (Japan) 52,400 780,950 AstraZeneca PLC (United Kingdom) 5,734 410,808 Glenmark Pharmaceuticals, Ltd. (India) 20,103 234,905 Sanofi (France) 8,170 921,700 Shire PLC (United Kingdom) 7,263 627,740 Takeda Pharmaceutical Co., Ltd. (Japan) 10,300 448,019 UCB SA (Belgium) 3,496 317,313 Valeant Pharmaceuticals International, Inc. (NON) 1,800 236,160 Professional services (0.6%) Experian PLC (United Kingdom) 19,500 309,745 Real estate investment trusts (REITs) (0.7%) Hibernia REIT PLC (Ireland) (NON) 253,656 368,512 Real estate management and development (1.2%) CSI Properties, Ltd. (Hong Kong) 4,910,000 205,467 Mitsubishi Estate Co., Ltd. (Japan) 17,000 382,981 Semiconductors and semiconductor equipment (0.9%) Silergy Corp. (Taiwan) 22,768 179,222 SK Hynix, Inc. (South Korea) (NON) 6,386 282,651 Software (0.8%) TiVo, Inc. (NON) 29,900 382,571 Specialty retail (1.5%) China ZhengTong Auto Services Holdings, Ltd. (China) 286,000 167,266 Sports Direct International PLC (United Kingdom) (NON) 32,543 324,780 WH Smith PLC (United Kingdom) 13,528 237,084 Technology hardware, storage, and peripherals (1.3%) Konica Minolta Holdings, Inc. (Japan) 39,600 429,039 Samsung Electronics Co., Ltd. (South Korea) 209 233,974 Textiles, apparel, and luxury goods (1.6%) Compagnie Financiere Richemont SA (Switzerland) 5,416 443,829 Luxottica Group SpA (Italy) 7,177 372,920 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 25,700 836,541 Trading companies and distributors (1.6%) Mitsubishi Corp. (Japan) 23,200 475,503 Wolseley PLC (United Kingdom) 6,548 344,013 Transportation infrastructure (0.6%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 61,000 322,304 Water utilities (0.8%) China Water Affairs Group, Ltd. (China) 898,000 398,528 Wireless telecommunication services (0.4%) SoftBank Corp. (Japan) 2,700 189,533 Total common stocks (cost $43,602,892) INVESTMENT COMPANIES (0.7%) (a) Shares Value Market Vectors Vietnam ETF (Vietnam) (S) 15,800 $346,020 Total investment companies (cost $321,855) U.S. TREASURY OBLIGATIONS (0.2%) (a) Principal amount Value U.S. Treasury Notes 2.125%, August 15, 2021 (i) $113,000 $112,748 Total U.S. treasury Obligations (cost $112,748) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Nov-14/$39.00 $63,566 $31,783 SPDR S&P rust (Put) Nov-14/185.00 33,945 44,807 Total purchased options outstanding (cost $76,590) SHORT-TERM INVESTMENTS (6.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 2,728,149 $2,728,149 Putnam Short Term Investment Fund 0.06% (AFF) Shares 18,559 18,559 U.S. Treasury Bills with an effective yield of 0.01%, January 22, 2015 (SEGSF) $110,000 109,994 U.S. Treasury Bills with an effective yield of 0.02%, December 4, 2014 (SEGSF) 240,000 239,994 Total short-term investments (cost $3,096,695) TOTAL INVESTMENTS Total investments (cost $47,210,780) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $54,232,207) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/15/14 $845,003 $910,223 $65,220 British Pound Buy 12/17/14 869,979 886,109 (16,130) Euro Buy 12/17/14 2,481,471 2,578,708 (97,237) Barclays Bank PLC Australian Dollar Buy 10/15/14 83,538 89,965 (6,427) British Pound Sell 12/17/14 558,439 573,364 14,925 Canadian Dollar Buy 10/15/14 330,441 346,035 (15,594) Euro Sell 12/17/14 100,846 104,813 3,967 Hong Kong Dollar Sell 11/19/14 215,474 215,862 388 Japanese Yen Sell 11/19/14 1,400,490 1,480,813 80,323 Singapore Dollar Buy 11/19/14 94,378 97,431 (3,053) Swedish Krona Sell 12/17/14 206,024 206,646 622 Swiss Franc Sell 12/17/14 1,416,564 1,472,001 55,437 Citibank, N.A. Australian Dollar Buy 10/15/14 49,511 55,652 (6,141) British Pound Buy 12/17/14 1,636,759 1,666,869 (30,110) Canadian Dollar Sell 10/15/14 445,586 467,383 21,797 Danish Krone Buy 12/17/14 1,361,767 1,417,127 (55,360) Euro Sell 12/17/14 1,083,021 1,125,524 42,503 Japanese Yen Buy 11/19/14 701,572 727,824 (26,252) Credit Suisse International British Pound Sell 12/17/14 2,515,810 2,561,905 46,095 Canadian Dollar Sell 10/15/14 1,737,623 1,814,920 77,297 Euro Sell 12/17/14 1,505,235 1,564,356 59,121 Japanese Yen Buy 11/19/14 26,526 30,373 (3,847) Norwegian Krone Buy 12/17/14 208,228 215,594 (7,366) Swedish Krona Sell 12/17/14 151,920 156,264 4,344 Swiss Franc Sell 12/17/14 540,357 561,443 21,086 Deutsche Bank AG Australian Dollar Sell 10/15/14 322,081 328,006 5,925 British Pound Buy 12/17/14 1,332,672 1,354,128 (21,456) Canadian Dollar Buy 10/15/14 699,084 733,402 (34,318) Euro Buy 12/17/14 1,611,263 1,662,988 (51,725) Goldman Sachs International Euro Sell 12/17/14 1,344,741 1,397,525 52,784 HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 985,750 1,069,739 (83,989) British Pound Buy 12/17/14 1,278,075 1,300,971 (22,896) Euro Buy 12/17/14 485,401 505,342 (19,941) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 1,417,261 1,525,480 (108,219) British Pound Buy 12/17/14 1,080,912 1,099,279 (18,367) Euro Sell 12/17/14 3,285,586 3,417,114 131,528 Japanese Yen Buy 11/19/14 624,738 670,014 (45,276) Norwegian Krone Buy 12/17/14 229,898 230,893 (994) Norwegian Krone Sell 12/17/14 226,685 234,707 8,022 Singapore Dollar Buy 11/19/14 111,701 114,201 (2,500) Swedish Krona Buy 12/17/14 570,452 586,823 (16,371) Swiss Franc Buy 12/17/14 2,440,780 2,532,841 (92,061) State Street Bank and Trust Co. Australian Dollar Buy 10/15/14 545,490 612,858 (67,368) Euro Sell 12/17/14 1,019,961 1,054,618 34,657 Israeli Shekel Buy 10/15/14 1,358 941 417 Japanese Yen Buy 11/19/14 236,890 250,751 (13,861) Japanese Yen Sell 11/19/14 236,890 254,443 17,553 Swedish Krona Sell 12/17/14 405,813 417,388 11,575 UBS AG Australian Dollar Sell 10/15/14 820,598 883,330 62,732 British Pound Sell 12/17/14 2,159,395 2,198,942 39,547 Canadian Dollar Buy 10/15/14 936,605 982,371 (45,766) Euro Buy 12/17/14 1,498,664 1,557,541 (58,877) Swiss Franc Buy 12/17/14 1,094,761 1,137,727 (42,966) WestPac Banking Corp. Australian Dollar Sell 10/15/14 1,592,035 1,713,849 121,814 British Pound Sell 12/17/14 326,931 332,893 5,962 Euro Buy 12/17/14 2,612,773 2,715,558 (102,785) Japanese Yen Buy 11/19/14 13,345 14,249 (904) Japanese Yen Sell 11/19/14 13,345 14,091 746 Total WRITTEN OPTIONS OUTSTANDING at 9/30/14 (premiums $51,145) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Nov-14/$38.00 $63,566 $21,613 SPDR S&P rust (Put) Nov-14/180.00 33,945 29,532 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $50,462,985. (b) The aggregate identified cost on a tax basis is $47,495,483, resulting in gross unrealized appreciation and depreciation of $8,115,193 and $1,935,163, respectively, or net unrealized appreciation of $6,180,030. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $343,913, or 0.7% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $9,418,765 $9,400,206 $116 $18,559 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,728,149, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,657,530. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $502,235 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 17.9% Japan 16.4 China 7.9 United States 7.6 France 7.3 Germany 6.0 Belgium 3.7 Australia 3.5 Hong Kong 3.3 Ireland 3.1 Switzerland 2.8 Italy 2.5 Netherlands 2.2 Spain 1.7 South Korea 1.7 Sweden 1.6 Portugal 1.3 Canada 1.2 Indonesia 1.2 Russia 1.0 United Arab Emirates 1.0 Singapore 0.9 Mexico 0.7 Vietnam 0.7 Peru 0.6 Norway 0.5 India 0.5 Other 1.2 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $106,994 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $511,260 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $349,989 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,128,155 $8,616,352 $177,879 Consumer staples 476,915 4,682,775 — Energy 517,003 1,749,658 — Financials 961,297 8,479,231 166,034 Health care 2,110,870 4,212,378 — Industrials 352,103 7,437,145 89,137 Information technology 1,721,887 1,862,431 — Materials 501,421 1,678,769 — Telecommunication services — 1,292,733 — Utilities — 1,829,286 — Total common stocks Investment companies 346,020 — — Purchased options outstanding — 76,590 — U.S. treasury obligations — 112,748 — Short-term investments 18,559 3,078,137 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(131,770) $— Written options outstanding — (51,145) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$986,387	$1,118,157 Equity contracts	76,590	51,145 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$29,000 Written equity option contracts (contract amount)$29,000 Forward currency contracts (contract amount)$62,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $65,220 $155,662 $64,300 $207,943 $5,925 $52,784 $– $139,550 $64,202 $102,279 $128,522 986,387 Purchased options# 76,590 – 76,590 Total Assets $141,810 $155,662 $64,300 $207,943 $5,925 $52,784 $– $139,550 $64,202 $102,279 $128,522 $1,062,977 Liabilities: Forward currency contracts# 113,367 25,074 117,863 11,213 107,499 – 126,826 283,788 81,229 147,609 103,689 1,118,157 Written options# 51,145 – 51,145 Total Liabilities $164,512 $25,074 $117,863 $11,213 $107,499 $– $126,826 $283,788 $81,229 $147,609 $103,689 $1,169,302 Total Financial and Derivative Net Assets $(22,702) $130,588 $(53,563) $196,730 $(101,574) $52,784 $(126,826) $(144,238) $(17,027) $(45,330) $24,833 $(106,325) Total collateral received (pledged)##† $(10,000) $112,748 $– $106,994 $(101,574) $– $(110,000) $(109,989) $– $– $– Net amount $(12,702) $17,840 $(53,563) $89,736 $– $52,784 $(16,826) $(34,249) $(17,027) $(45,330) $24,833 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
